Case 1:05-md-01720-MKB-JO Document 7509 Filed 07/02/19 Page 1 of 6 PageID #: 111295

          CalloAvay Oil Company • 2128 E. Broadway • P.O. Box 6618 • Maryville, Tennessee 37802-6618 • 865-982-3266



                                                                                            FILED
                                                                                        IN CLERK'S OFFICE
                                                                                   U.S. DISTRICT COURT E.D.N.Y.
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                                                  *       JUL 0 2 2019       *
                                                                                     BROOKLYN OFFICE
    In re PAYMENT CARD INTERCHANGE
    FEE AND MERCHANT DISCOUNT                                        No. 05-MD-0I720(MKB)(JO)
    ANTITRUST EITIGATION




     STATEMENT OF OBJECTIONS OF CLASS MEMBER GALLOWAY OIL COMPANY

            Galloway Oil Company (hereinafter "Company") accepted Visa and Mastercard
    transaction cards between 2004 and the present date. Company is a member of the Rule 23(b)(3)
    settlement class in this case, and it has not engaged in any other settlement of its claims against
    Visa and/or Mastercard. Company hereby submits its objections to the proposed settlement
    preliminarily approved by the Court in January of this year.

           Company is located at 2128 east Broadway, Maryville TN 37804. Company is a petroleum
    marketer engaged in the wholesale and retail sale of branded motor fuels. Since 1957, it has
    accepted Visa and Mastercard transaction cards at retail service station and convenience store
    locations. Motor fuels at these locations have been sold imder the EXXON, MOBIL, PHILEIPS
    66, and GULF brands since 2004, and the credit card transactions at each location were processed
    by the applicable branded supplier.

            Company is concerned that the Court will concur in the arguments of Defendants that
    certain major oil company branded suppliers are entitled to file claims against the settlement fund
    for transactions at retail locations where Company accepted the applicable Visa or Mastercard
    transaction cards and paid the interchange fees. Company understands that the Court has indicated
    that class counsel cannot represent both the branded suppliers and branded marketers, like
    Company, because only one of the two groups is entitled to settlement funds attributable to
    Company's retail locations. None of the class representatives were branded marketers, and
    branded marketer interests were not represented when the settlement was negotiated. Nor are they
    adequately represented now by a conflicted class counsel who are incapable of asserting branded
    marketer interests when they conflict with the interests of major oil companies.

            As of now. Company is totally in the dark as to whether, having accepted the cards and
    paid the interchange fees, it is part of the settlement class, whether it is entitled to a full or partial
    recovery, or whether any mechanism is in place to sort all ofthis out. Nothing in the Class Notice
    states whether Company or its branded supplier(whose fuel Company sells) have a right to recover
    for transactions at these locations. In short. Company is concemed that it is being deprived of its
    legal right to fully participate in the settlement.
Case 1:05-md-01720-MKB-JO Document 7509 Filed 07/02/19 Page 2 of 6 PageID #: 111296
Case 1:05-md-01720-MKB-JO Document 7509 Filed 07/02/19 Page 3 of 6 PageID #: 111297




           In addition to not knowing what recovery Company may be entitled to as part of the class
    settlement, we do not believe that proper efforts are being made to notify branded marketers, like
    Company,so that they can object to the settlement. Although Company was sent a Class Notice
    from the Claims Administrator, other branded petroleum marketers have received no notice
    even though they accepted the cards,and paid the fees, during the relevant period. The names
    and addresses of branded petroleum marketers, like Company, ean be obtained by the Claims
    Administrator from the branded suppliers.

           Branded marketers should he informed now whether a procedural mechanism will be put
    in place to determine whether, and to what extent, branded marketers will participate in the
    settlement, what evidence they need to present, and whether there will be proeedural hurdles they
    need to overeome to claim their rights as class members. Unless and until these issues are
    addressed and properly resolved by the Court, Company respeetfully objects to the class
    settlement.


                                                 Respectfully submitted,

                                                 CALLOWAY OIL COMPANY



                                                   : TOMMY F HUNT




                                                PRESIDENT




                                                L'11-
Case 1:05-md-01720-MKB-JO Document 7509 Filed 07/02/19 Page 4 of 6 PageID #: 111298




                                      ' ■;   ■■



                               V
           Case 1:05-md-01720-MKB-JO Document 7509 Filed 07/02/19 Page 5 of 6 PageID #: 111299




CALLOWAY OIL COMPANY                                                          <tSPOsv
P.O. BOX 6618
MARYVILLE, TN 37802-6618                          TN 3T7
                                                                                          PITNEY BOWES


                                                  PM 1 1.                 02 1P         $ 000.500
                                                                          0004730349 JUN 28 2019
                                                                          MAILED FROM ZIP CODE 37804
                                  o


                                ^ unitEd'states district court for the
                                 "'"fASTEKN DISTRICT OF NEW YORK
                                   CLERK OF COURT
                                   225 CADMAN PLAZA
                                   BROOKLYN NY 11201


                             1i 20i — i o i BOS
Case 1:05-md-01720-MKB-JO Document 7509 Filed 07/02/19 Page 6 of 6 PageID #: 111300
